COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00318-CR


KESHA MINHINNETT                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                   ------------

      FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered the “Appellant’s Motion To Dismiss Appeal and

Expedite Mandate.”    The motion complies with rule 42.2(a) of the rules of

appellate procedure. Tex. R. App. P. 42.2(a). No decision of this court having

been delivered before we received this motion, we grant the motion and dismiss

the appeal. See id.; Tex. R. App. P. 43.2(f). Upon agreement of the parties, the

mandate will issue immediately. See id. 18.1(c).

      1
       See Tex. R. App. P. 47.4.
                                       PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 8, 2011




                              2